Case 1:18-cv-05482-AT Document 73 Filed 09/25/19 Pag@! sia SDNY

 

AMBASE CORPORATION, 111 WEST 57TH
MANAGER FUNDING LLC, and 111 WEST 57TH
INVESTMENT LLC, on behalf of itself and derivatively
on behalf of 111 WEST 57TH PARTNERS LLC,

Plaintiffs,
-against-

111 WEST 57" SPONSOR LLC, 111 WEST 57™ JDS
LLC, PMG WEST 57™ STREET LLC, 111 WEST 57™
CONTROL LLC, 111 WEST 57™ DEVELOPER LLC,
111 WEST 57 KM EQUITY LLC, 111 WEST 577
KM GROUP LLC, KEVIN MALONEY, MATTHEW
PHILLIPS, MICHAEL STERN, NED WHITE, 111
CONSTRUCTION MANAGER LLC, PROPERTY
MARKETS GROUP, INC., JDS DEVELOPMENT
LLC, and JOS CONSTRUCTION GROUP LLC,

Defendants,
111 WEST 57'# PARTNERS LLC,

Nominal Defendant.

 

 

ANALISA TORRES, District Judge:

   

DOCUMENT
ELECTRONICALLY FILED

DOC #:__—

UNITED STATES DISTRICT COURT DATE FILED: 9/25/2019
FOR THE SOUTHERN DISTRICT OF NEW YORK

Docket No. 1:18-cv-5482(AT)

ORDER

Pursuant to the Mandate issued by the United States Court of Appeals for the Second

Circuit on September 20, 2019, (ECF No. 71), the Clerk of Court is respectfully directed to remand

this case to the Supreme Court of New York, New York County.

Dated: September 25, 2019
New York, New York

O7-

ANALISA TORRES

United States District Judge
